Citation Nr: 1343382	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine (lumbar spine disability) rated 10 percent disabling prior to December 9, 2009, and 20 percent disabling since December 9, 2009.

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), including on an extraschedular basis.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Muskogee, Oklahoma, Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in August 2009 and a transcript of the hearing is of record.

The Board previously remanded the appeal in February 2010.  A January 2010 decision assigned a 20 percent rating for the lumbar spine disability, effective December 9, 2009.  

The December 2012 decision denying a TDIU rating is of no consequence because the issue is part-and-parcel of the pending increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's September 2010 statement indicates that his lumbar spine disability has worsened since the most recent December 2009 VA examination.  He must be afforded a contemporaneous examination to assess the current nature, extent and severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Records of relevant VA lumbar spine treatment, dated since March 2012, have not been associated with the claim folder and attempts to obtain these records must be undertaken.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).   

The Veteran has made competent statements that the service-connected lumbar spine disability has rendered him unemployable.  The Veteran is not presently schedularly eligible for TDIU consideration, under 38 C.F.R. § 4.16(a) (2013), but the record suggests he may not have been substantially gainfully employed and extraschedular consideration is required on remand.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); 38 C.F.R. § 4.16(b) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's service-connected lumbar spine disability, dated since March 2012.  Any negative response(s) must be in writing and associated with the claim folder. 

2.  After the aforementioned development has been completed, schedule the Veteran for a VA spine examination by an appropriate medical professional. The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to identify all low back orthopedic pathology found to be present.  The examination report must report the findings of range of motion studies in degrees and in relation to normal range of motion; describe any pain, weakened movement, excess fatigability, and incoordination, if present; and express any functional loss in terms of additional degrees of limited motion.

The examiner is to state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician , and if so, the frequency and duration of those episodes.

Further, the examiner must discuss whether the Veteran has bowel or bladder problems related to his low back disability, describing any such symptomatology.

The provided examination report must reflect consideration of both the medical and lay evidence of record.  All tests deemed necessary by the examiner must be performed and the examiner must set forth a complete rationale for all findings and conclusions. 

3.  Refer the issue of entitlement to a TDIU rating to the Under Secretary for Benefits or the Director of Compensation and Pension Services for extraschedular consideration.  

4.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


